DETAILED ACTION
1.	Applicant's amendments and remarks submitted on February 24, 2022 have been entered. Claims 1, 9 and 16 have been amended. Claims 4 and 14-15 have been cancelled. Claims 1-3, 5-13 and 16-21 are still pending on this application, with claims 1-3, 5-13 and 16-21 being rejected. All new grounds of rejection were necessitated by the amendments to claims 1 and 9. Accordingly, this action is made final. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
3.	Claim 9 is objected to because of the following informalities: The claim recites “the vibration surface” in line 7 of the claim. It should probably say “the vibrational surface” if referring to the vibrational surface recited in line 2. Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	Claim(s) 1, 3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub No 2017/0280234 A1 to Choi et al. (“Choi”).
As to claim 1, Choi discloses a mounting assembly comprising: an audio exciter for contact with a vibrational surface (sound generator 200 in contact with panel 100, see figures 2A-2B; pg. 4, ¶ 0074), the audio exciter including an exciter body and a flange extending outwardly from an end of the exciter body (see figures 2B and 5B-7A; pg. 6, ¶ 0130); a body including a generally planar support wall formed from a flexible material, wherein both a length and width of the support wall are greater than the audio exciter (support structure 300, see figures 2B and 5B-7A; pg. 4, ¶ 0066, ¶ 0077 - ¶ 0079); at least one connector extending from the support wall (step and side support portions 360 and 362, see figure 8; pg. 8, ¶ 0162); and an opening formed in the support wall (see figures 2B and 5A-7A; pg. 5, ¶ 0097), the opening being sized to receive the exciter body therein, wherein the support wall is oriented parallel to the flange, the support wall being positionable in contact with the flange (see figures 2B and 5A-7A).  
As to claim 3, Choi further discloses wherein the audio exciter applies a pressure to the vibrational surface in a plane oriented parallel to the support wall (see figures 2B-4B; pg. 6, ¶ 0121 - ¶ 0125).  
As to claim 6, Choi further discloses wherein a height of the at least one connector is less than a height of the audio exciter (see figure 8).  

Claim Rejections - 35 USC § 103
5.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of US Patent No 7636447 B2 to Saint-Vincent et al. (“Saint-Vincent”).
As to claim 2, Choi discloses the mounting assembly of claim 1.
Choi further discloses wherein the opening is sized to receive the audio exciter (see figures 2B and 5A-7A), and further discloses various coupling mechanisms to retain the exciter in place, but does not disclose the opening sized to retain the audio exciter via a friction fit. However such a configuration is well known in the art, as taught by Saint-Vincent, which discloses a similar mounting bracket for an acoustic transducer (see figures 1-2), and further discloses the transducer being held in place within an opening of the bracket that is sized smaller than the diameter of the transducer in order to frictionally secure the transducer in place (see col. 8, lines 56-62). The proposed modification is therefore considered an obvious choice before the effective filing date of the claimed invention, as it is merely a straightforward possibility from which a skilled person would select when coupling a transducer to a mounting bracket, particularly to provide secure attachment of the transducer without the use of additional coupling elements (Saint-Vincent col. 8, lines 56-66). 

6.	Claims 5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of US Patent Pub No 2013/0156233 A1 to Joo.
As to claim 5, Choi discloses the mounting assembly of claim 1.
Choi does not expressly disclose wherein the at least one connector is affixable to another surface, distinct from the vibrational surface. However it does disclose the panel display for use in various types of devices (see pg. 4, ¶ 0080). Having the connector affixed to another surface distinct from the vibrational surface is therefore considered an obvious choice before the effective filing date, as taught by Joo, which discloses a similar electronic device with a display panel, and further discloses the device including a casing with mounting frame 204 that receives the panel and sound component (see figure 4; pg. 5, ¶ 0091, ¶ 0093; pg. 6, ¶ 0120), the frame 204 further being affixed to a rear case 202 (see figure 5A; pg. 5, ¶ 0091). The proposed modification is therefore considered merely a straightforward possibility from which a skilled person would select when incorporating a panel element as taught by Choi in an electronic device, the motivation being as a matter of design and depending on the type of electronic device, and further to enclose the electronic components within the device casing (see figure 4; pg. 5, ¶ 0091; pg. 8, ¶ 0149).
As to claim 7, Choi in view of Joo further discloses further comprising a mounting flange extending from a distal end of the at least one connector, the mounting flange being affixable to another surface, distinct from the vibrational surface (Joo figure 4; pg. 5, ¶ 0091).  
As to claim 8, Choi in view of Joo does not expressly disclose wherein the mounting flange has a length of up to 7 mm. However such a configuration is considered a straightforward possibility from which a skilled person would select based on the teachings of Choi in view of Joo, depending on the type, and therefore size and shape, of the electronic device and its casing (Choi pg. 4, ¶ 0080; Joo pg. 5, ¶ 0091), and further as it has been held that limitations relating to size are not sufficient to patentably distinguish over the prior art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

7.	Claims 9 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2002/0164044 A1 to Long et al. (“Long”) in view of Choi.
As to claim 9, Long discloses a user interface device comprising: a body having a vibrational surface (see figures 1-2; pg. 2, ¶ 0023); a mechanism for receiving a user input; an audio exciter the audio exciter including an exciter body (see figures 1-6; pg. 1, ¶ 0008, ¶ 0011; pg. 2, ¶ 0024, ¶ 0027); a primary support for mounting the audio exciter at a desired position in contact with the vibration surface of the body (via surface 40, see figure 3; pg. 2, ¶ 0028; pg. 3, ¶ 0030); and a secondary support including a support wall, wherein the secondary support retains the audio exciter at the desired position in contact with the body, the secondary support being distinct from the primary support (bracket 18, see figures 1-3; pg. 2, ¶ 0024, ¶ 0028).  
Long does not expressly disclose a flange extending outwardly from an end of the exciter body, nor the support wall having an opening sized to receive the exciter body therein, the support wall being oriented parallel to the flange, and the support wall being disposed in contact with and applying a pressure to the flange.
Choi discloses a similar display panel device (see Abstract), and further discloses the sound generating actuator 200 as having a flange portion extending from an end of the actuator body (see figures 2B and 5B-7A; pg. 6, ¶ 0130), the actuator being fixed to a support structure 300 to contact vibrating panel 100 (see figures 2A-2B; pg. 4, ¶ 0074, ¶ 0077), and being received at an opening of the support with the flange being parallel and coupled to the support wall (see figures 2B and 5A-7A; pg. 5, ¶ 0097).
Long and Choi are analogous art because they are both drawn to panel display devices.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the opening and flange mounting configuration as taught by Choi in the device as taught by Long. The motivation being depending on the type of actuator used, and further to provide a fixing surface for the actuator or exciter to couple to the support element, as well as provide a thinner device by mounting the actuator in a through hole portion of the support element (Choi pg. 6, ¶ 0129 - ¶ 0132).
As to claim 16, Long in view of Choi further discloses wherein the secondary support further comprises at least one connector extending from the support wall (Long bracket 18 with mounting ends, see figures 1-3; Choi step and side support portions 360 and 362, see figure 8; pg. 8, ¶ 0162).  
As to claim 17, Long in view of Choi further discloses wherein the at least one connector is affixable to another surface, distinct from the vibrational surface (Long pg. 2, ¶ 0028).  
As to claim 18, Long in view of Choi further discloses wherein the secondary support further comprises a mounting flange extending from the at least one connector, the mounting flange being affixable to another surface, distinct from the vibrational surface (Long figures 2-3; pg. 2, ¶ 0028).  
As to claim 19, Long in view of Choi further discloses wherein the user interface device is a component of an elevator system (Long pg. 1, ¶ 0011).  
As to claim 20, Long in view of Choi further discloses wherein the user interface device is a hall call panel (Long any device including elevator displays, see pg. 1, ¶ 0011; pg. 4, ¶ 0039).  
As to claim 21, Long in view of Choi further discloses wherein the user interface device is a car operating panel (Long any device including elevator displays, see pg. 1, ¶ 0011; pg. 4, ¶ 0039).   

8.	Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Choi, and further in view of US Patent Pub No 2019/0268681 A1 to Masuda et al. (“Masuda”).
As to claim 10, Long in view of Choi discloses the user interface of claim 9.
Long in view of Choi discloses the exciter being attached to the panel (Long figures 1-3; pg. 2, ¶ 0028; pg. 3, ¶ 0030; Choi pg. 4, ¶ 0074), but does not disclose how the exciter is attached to the panel or how secure the attachment is, and therefore does not expressly disclose wherein the secondary support provides redundancy in the event of a failure of the primary support. However the secure attachment of an exciter to a panel in addition to a mounting structure is known in the art, as taught by Masuda, which discloses a similar display device, and further teaches the exciter being supported by a plate (see figure 15; pg. 5, ¶ 0079), and further being securely attached to the display via thermosetting resin or adhesive (see figure 15; pg. 5, ¶ 0084). The proposed modification is therefore considered obvious before the effective filing date of the claimed invention, the motivation being to ensure a strong attachment to the display panel for sound vibration as well as to resist outside impacts (Masuda pg. 5, ¶ 0084).
As to claim 13, Long in view of Choi and Masuda further discloses wherein the primary support is an adhesive material disposed between the audio exciter and the surface (Masuda pg. 5, ¶ 0084).  

9.	Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Choi, and further in view of Saint-Vincent.
As to claim 11, Long in view of Choi discloses the user interface device of claim 9.
Long in view of Choi further discloses various coupling mechanisms to retain the exciter in place (Long figures 1-3; Choi figures 2B and 5A-7A), but does not expressly disclose wherein the secondary support is coupled to the audio exciter via an interference fit. However such a configuration is well known in the art, as taught by Saint-Vincent, which discloses a similar mounting bracket for an acoustic transducer (see figures 1-2), and further discloses the transducer being held in place within an opening of the bracket that is sized smaller than the diameter of the transducer in order to frictionally secure the transducer in place (see col. 8, lines 56-62). The proposed modification is therefore considered an obvious choice before the effective filing date of the claimed invention, as it is merely a straightforward possibility from which a skilled person would select when coupling a transducer to a mounting bracket, particularly to provide secure attachment of the transducer without the use of additional coupling elements (Saint-Vincent col. 8, lines 56-66). 
As to claim 12, Long in view of Choi and Saint-Vincent further discloses wherein the opening is equal to or slightly smaller than the audio exciter (Saint-Vincent col. 8, lines 56-62).  

Response to Arguments
10.	Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABRINA DIAZ/Examiner, Art Unit 2652  



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652